February 15, 2011 United State Securities and Exchange Commission treet, N.E. Washington, DC 20549 ATTN: PATRICK KUHN Dear Mr. Kuhn: In response to your letter, dated February 1, 2010, with regard to the amended 8-K filing about Platinum Studios, Inc. (the Company)s dismissal of its auditor, the Company acknowledges that: 1. The Company is responsible for the adequacy of the disclosure in the filing; 2. Staff comments or changes to the disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Best regards, /s/ Scott Rosenberg Scott Rosenberg SMR/tck 2estgate Ave, Los Angeles, California Tel: 310.807.8100 Fax: 310.887.3943
